MEMORANDUM OPINION
NIX, Judge:
This is an appeal from the District Court of Mayes County, Oklahoma, Case No. 1820 for Forgery Second Degree.'
Plaintiff in error, through his attorney, has filed on September 30, 1969, a “Special Application for Immediate Memorandum Decision Remanding Cause for New Trial,” with a stipulation from the District Attorney, and approved by the District Judge of Mayes County, Oklahoma.
This Court finds this motion is well taken, and that the cause should be remanded for a new trial in accordance with our decision in O’Neal v. State, Okl.Cr., 450 P.2d 913. Therefore, this cause is reversed and remanded for a new trial.
BRETT, P. J., and BUSSEY, J., concur.